United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 96-2464
                                  _____________

Michael Mark Lomax,                  *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Susan Van Amerongen, sued as         * Northern District of Iowa.
Nurse Sue Van Amorrongen; David D. *
DeMoss, sued as C-O David De Moss; *         [UNPUBLISHED]
George R. Laningham, sued as C-O     *
George Lanagham,                     *
                                     *
            Appellees.               *
                               _____________

                                Submitted: April 29, 1997
                                    Filed: May 9, 1997
                                 _____________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                       _____________

PER CURIAM.

       Michael Mark Lomax appeals from the District Court's1 dismissal, following a
hearing, of his 42 U.S.C. § 1983 (West 1994) action, which was based upon a prison
nurse's alleged failure to provide Lomax with an ice pack for his knee while Lomax was


      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa, adopting the report and recommendations of the Honorable John A.
Jarvey, United States Magistrate Judge for the Northern District of Iowa.
housed at the Iowa Men's Reformatory. Upon review of the record and the parties'
submissions, we conclude that the dismissal of this suit was correct. The facts show, at
most, a negligent delay in providing Lomax with an ice pack and not deliberate
indifference to a serious medical need. Accordingly, we affirm the judgment of the
District Court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-